Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
Each of independent claims 1 and 6 remains deemed to distinguish over all of the prior art in view of recitation of “the channel is configured to interconnect with the rib of the first side adjoined with the rib of the second side, thereby constraining the first side of the pod to the second side of the pod’, in a pod having first and second permeable sides, which interconnect to result in a closed volume, and have respective interconnected ribs, forming an adjoined rib, and having a retainer having such channel. 
The closest prior art remains deemed to be represented by Bunn et al PGPUBS Document US 2006/001 1066 ; Rahn et al PGPUBS Document US 2005/0193892 and Scarhill et al which individually and cumulatively teach an infusing pod having side filter or permeable walls having separate, un-joined ribs and a retainer with one or more cavities or channels which adjoin rips along or encompassed within the permeable side walls, which however do not become adjoined when received in a channel of the retainer, or adjoin two separate ribs of two sides of the pod. See for instance Bunn et al at paragraphs [0038-0046]; Rahn et al at paragraph [0022-0030] and Scarhill at paragraphs [0043-0044].
Independent claim 11 remains similarly distinguish in view of “closing the pod (having two permeable sides and respective ribs) by interconnecting the first side with the second side, wherein the sides interconnect resulting in a closed volume there-between and adjoining a rib of the first side with a rib of the second side; and sliding a first retainer over a first aspect of the adjoined ribs’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
JWD
12/22/2021
	/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778